Exhibit 99.(h)(8) TO THE TRANSFER AGENCY SERVICES AGREEMENT BETWEEN GLOBAL X MANAGEMENT COMPANY, LLC and BROWN BROTHERS HARRIMAN & CO. Dated as of 11/13/2009 The following is a list of Funds/Portfolios for which BBH shall serve under a Transfer Agency ServicesAgreement dated as of 11/07/2008 "the Agreement": GLOBAL X FUNDS - GLOBAL X CHINA CONSUMER ETF GLOBAL X FUNDS - GLOBAL X CHINA ENERGY ETF GLOBAL X FUNDS - GLOBAL X CHINA FINANCIALS ETF GLOBAL X FUNDS - GLOBAL X CHINA INDUSTRIALS ETF GLOBAL X FUNDS - GLOBAL X CHINA TECHNOLOGY ETF GLOBAL X FUNDS - GLOBAL X FTSE EGYPT 30 ETF GLOBAL X FUNDS - GLOBAL X FTSE NORDIC 30 ETF GLOBAL X/INTERBOLSA FTSE COLOMBIA 20 ETF IN WITNESS WHEREOF, each of the parties hereto has caused this to be executed in its name and on behalf of each such Fund/Portfolio. GLOBAL X MANAGEMENT COMPANY, LLC BY: NAME: TITLE:
